                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                     )
                                              )
                     Plaintiff,               )                 8:20CR201
                                              )
       vs.                                    )
                                              )
ELYAS PAYNE ROBERTS,                          )                   ORDER
                                              )
                     Defendant.               )


      This matter is before the court on the defendant’s Motion to Continue Trial [39].
Counsel requests additional time to resolve the matter short of trial or to prepare for trial.
For good cause shown,

       IT IS ORDERED that the Motion to Continue Trial [39] is granted, in part as follows:

       1. The jury trial, now set for May 25, 2021, is continued to July 6, 2021.

       2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
          justice will be served by granting this continuance and outweigh the interests
          of the public and the defendant in a speedy trial. Any additional time arising as
          a result of the granting of this motion, that is, the time between today’s date
          and July 6, 2021, shall be deemed excludable time in any computation of time
          under the requirement of the Speedy Trial Act. Failure to grant a continuance
          would deny counsel the reasonable time necessary for effective preparation,
          taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) &
          (B)(iv).

       3. No further continuances will be granted without a hearing before the
          undersigned magistrate judge upon motion filed not less than 7-days
          before the date of trial.


       DATED: May 21, 2021.

                                                  BY THE COURT:


                                                  s/ Michael D. Nelson
                                                  United States Magistrate Judge
